UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DASHAWN HAWKINS,

                              Plaintiff,

       against
                                                       CIVIL ACTION NO.: 19 Civ. 867 (GHW) (SLC)

                                                                          ORDER
UNITED STATES OF AMERICA,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       On October 18, 2019, the Court ordered Plaintiff Dashawn Hawkins’ former counsel to

give sworn testimony, in the form of an affidavit, addressing the allegations of ineffective

assistance of counsel made by Mr. Hawkins and ordered the Government to file its opposition

to Mr. Hawkins’ motion for relief from his conviction pursuant to 28 U.S.C § 2255. (ECF No. 21).

The Government has yet to file its opposition and is directed to file a status report by Monday,

December 23, 2019.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Hawkins at

the address below.
       Dated:         New York, New York
                      December 17, 2019

                                               SO ORDERED



                                               _________________________
                                               SARAH L. CAVE
                                               United States Magistrate Judge


Mail To:        Dashawn Hawkins
                ID No: 78241-054
                F.C.I. - Ray Brook
                P.O. Box 900
                Ray Brook, NY 12977




                                           2
